Exhibit 10.27a

Hot Topic Inc., Director Compensation 2006

On March 17, 2006, our Board of Directors, following approval of our
Compensation Committee, established the following 2006 director compensation:

Cash Compensation:

 

MEETINGS

  

NO. OF
MEETINGS

(FY 2005)

   PER MTG.
FEE
(FY 2006)  

Board

   4   

Chair

      $ 7,000  

Member

      $ 5,000  

Audit Committee

   6   

Chair

      $ 2,500  (+$10,000/Qtr.)

Member

      $ 1,500  

Governance & Nominating Committee

   4   

Chair

      $ 2,500  

Member

      $ 1,000  

Compensation Committee

   3   

Chair

      $ 2,500  

Member

      $ 1,000  

Other Compensation:

Automatic Options:

 

New Director Grant (0 in FY 2005):

   10,000 options

Continuing Director Grant (5 in FY 2005):

   2,500 options

Continuing Chair Grant (1 in FY 2005):

   3,750 options

Discretionary Options:

Continuing Director Grant (5 in FY 2005): The number of shares which will,
including the automatic grant, provide a $60,000 aggregate grant, using the
Black Scholes model.

Continuing Chair Grant (1 in FY 2005): The number of shares which will,
including the automatic grant, provide an $80,000 aggregate grant, using the
Black Scholes model.

Stock Bonus Award:

Director Award (5 in FY 2005): The number of shares equal to $25,000 divided by
the share price determined as of the date of grant.

Chair Award (1 in FY 2005): The number of shares equal to $30,000 divided by the
share price determined as of the date of grant.